MEMORANDUM **
This is an appeal from the district court’s dismissal of appellant’s complaint.
The Clerk shall file appellant’s motion for rehearing en banc or to stay the mandate, received on May 18, 2007. The motion for rehearing en banc or to stay the mandate is construed as a motion to reconsider and to reconsider en banc the court’s April 23, 2007 order. So construed, the motion to reconsider is granted, but the request for reconsideration en banc is denied as moot. See 9th Cir. Gen. Ord. 6.11. This appeal is reinstated.
The Clerk shall file appellant’s opening brief, received on January 4, 2007.
We have reviewed appellant’s response to the court’s March 15, 2007 order to show cause, the record, and the opening brief. We conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
No further filings shall be accepted in this closed case.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.